KENNERLY, District Judge.
This is a proceeding by the United States Government to take for the public use approximately 2877.37 acres of land in Harris County, Texas, consisting of approximately 71 separate tracts or parcels. The Commissioners appointed to find and report the value of the land so taken (Articles 3264 to 3271, Vernon’s Annotated Civil Statutes of Texas) have reported on each tract, and exceptions have been filed to their report on approximately half of the tracts, making necessary trials either with or without a jury on the issue of value. I,aura S. Wood and Forest Edmond Wood, claiming to be the owners of one tract (BR-58), have filed application for a separate trial as to that tract.
Whether such trials are under the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, and governed by Rule 42, or otherwise (United States v. 16,572 Acres of Land, D.C., 49 F.Supp. 555 ; United States v. 2049.85 Acres of Land, D, C., 49 F.Supp. 20, 21), it is plain that, there being only issues of value involved, the Court must decide whether there shall be one trial to include all the tracts, or a separate trial on each tract, or whether, generally speaking, there shall be some logical and reasonable grouping of tracts for trial, as has heretofore been the practice in the District.
Cases have arisen and may hereafter arise wdiich call for a trial on each separate tract, or for one trial to include all tracts, but I know of nothing in this record requiring a departure from the practice in the District of grouping the tracts in some logical and reasonable fashion for trial.
The motion of Laura S. Wood and Forest Edmond Wood for a separate trial is denied, but the Court will, in due time, arrange the different tracts in such groups for trials as seems proper.